UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  CLINTON CAPITAL CORPORATION,
                                                          16-MC-353 (LAK) (BCM)
              Plaintiff,
                                                          ORDER
         -against-
 257 WEST 21ST STREET ASSOCIATES,
 INC., et al.,
              Defendants.                                                                 7/15/21

BARBARA MOSES, United States Magistrate Judge.

        For the reasons discussed on the record during today's discovery conference, it is hereby
ORDERED that the conference will CONTINUE on August 2, 2021 at 11:30 a.m., in Courtroom 20A
of the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, New York, New York.

         On August 2, plaintiff's counsel shall be prepared to explain to the Court, using an exemplar
subpoena, the written response thereto, and the documents produced as a result of that subpoena: (1)
the deficiencies, if any, in the subpoenaed entity's written response; (2) the deficiencies, if any, in the
subpoenaed entity's document production; and (3) the precise relief requested from this Court. Counsel
shall also be prepared to discuss whether – as to those subpoenas now before the Court that overlap
with prior subpoenas sent to the same entity but never enforced – plaintiff has waived its right to
enforce them. Defendants' counsel (who also represent the subpoenaed entities) shall similarly identify
an exemplar subpoena, including the written response thereto and the documents produced as a result
of that subpoena, and shall be prepared to address the same issues.

         At least one week in advance of the conference, and no later than July 26, 2021, counsel shall
meet and confer to identify which exemplar subpoenas will be argued before the Court, and shall so
advise the Court by letter. Notwithstanding this effort at efficiency, the Court expects counsel to be
familiar with all of the subpoenas, responses, and document productions that are the subject of the
present motion.

       If prior to August 2 the parties have resolved or narrowed their dispute in any way, they shall
promptly so inform the Court by letter.

Dated: New York, New York
       July 15, 2021
                                                 SO ORDERED.


                                                 ________________________________
                                                 BARBARA MOSES
                                                 United States Magistrate Judge




                                                    1
